Gary, P. J. The plaintiff in error filed his bill against the defendant in error for a divorce, on the ground of desertion. The defendant, at the time of the marriage, was, and had been for eight or nine years, and still is, in business in La Salle in this State. There the parties were married in 1877, and lived together as husband and wife until 1884, when the plaintiff in error came to Chicago, and remained here. It is probably true that he has several times requested her to come and live with him in Chicago, and that she has refused. He claims that he is entitled to a divorce, and cites Kennedy v. Kennedy, 87 Ill. 250. But in this case the record does not show that the plaintiff is engaged in any business, and it does show that he has no home to which she can come in Chicago. She is under no obligation to abandon a home and means of support, and children by a former marriage, in La Salle, and follow his uncertain fortune here, under such circumstances. The decree is affirmed. Decree affirmed.